DETAILED ACTION
This communication is in response to the amendment/remarks filed 29 July 2022.
Claims 21 and 22 have been added. Claims 9 and 18 have been canceled.
Claims 1-8, 10-17, and 19-22 are currently pending.  
Claims 1-8, 10-17, and 19-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Applicant’s arguments under 35 USC § 101 have been fully considered but are not persuasive. Applicant argues that the claims are similar to Example 36 claim 2. This claim recites a “memory	and processor in combination with a high‐resolution	video camera array with predetermined	 overlapping views that reconstructs the 3‐D coordinates of the item of inventory using overlapping images of the item and prior knowledge of the location and field of view of the camera” which was found to be “not well‐understood, routine, conventional	activity	to those in the field of inventory control.” Gathering data by way of a video camera array in an unconventional way is not similar to the present invention which gathers data via standard input into a database.
Applicant also discusses a “novel architecture” of the present claims. This architecture is merely a database capable of receiving input from multiple users. The claims recite a standard database and do not recite a novel architecture.
Regarding 35 USC § 102/103, Applicant argues that the amendments are not found in the cited art. Examiner has performed an updated search and the amendments are found in additional art which is presented in the rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Claims 1-8, 10-17, and 19-22 recite the concept of receiving information about a product and providing access to said information. This concept falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. This concept also falls into the subgroup pf managing interactions between people including consumers and suppliers. Accordingly, the claims recite an abstract idea.
The dependent claims further narrow the type of information received (i.e., health status, demographic information, barcode) but this does not take the claims out of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The mere nominal recitation of generic computer components does not take the claim limitations out of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of (claims 1-8, 21, and 22) “database,” (claims 10-17) “system comprising: a memory; and one or more processors coupled to the memory … database,” or (claims 19 and 20) “non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations” and includes no more than mere instructions to apply the exception using these generic computer components. The generic components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 1, 11, and 19 recite a blockchain. This does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10, 12-17, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0307246 (“Porubcan”) in view of U.S. 2018/0232731 (“Liu”).

Regarding Claims 1, 10, and 19, Porubcan teaches a method; a system comprising: a memory; and one or more processors coupled to the memory; and a  non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
receive, from a device of a first supplier in a supply chain for a product, a first entry to a database, the first entry including verifying information verifying one or more aspects of a first substance used in the supply chain to produce a particular instance of the product (See “encoding the formulation with a code that is scanned and transmitted to a website controlled by the producer; receiving the scanned code at the website” in claim 1, “In the case where the final probiotic or supplement formulation consists of multiple components, which are made by different manufacturers, the verification system described herein can be expanded so that the quality analysis and information for all components is available to the purchaser” in ¶ 0055, and “Where the final formulation consists of multiple components, the manufacturer of each component would preferably post its quality analysis on the website accessible by the purchaser. As an example, the manufacturer(s) of probiotic bacteria in the product would analyze (by lot) and post the results of that analysis” in ¶ 0056.); 
create, by a producer of the product, a second entry to the database, the second entry including product information for the particular instance of the product (See “Where the purchaser is not the ultimate consumer, such purchaser may be under a contractual obligation to scan the lot numbers of products which it receives, for authentication and quality verification. The obligation of such purchaser could be to scan all products labels in a lot, or only to scan some sample product labels of each lot” in ¶ 0027.);
receive, from a device of a consumer of the product, product identification information identifying the particular instance of the product and consumer information related to use of the particular instance of the product by the consumer (See “The end user-consumer would, when accessing the website with product information, preferably also be queried about product complaints, adverse reaction and positive responses, and consumer interest in and reaction to different formulations and products, as well as demographic, general health and education information, and other purchaser and information” in ¶ 0059.); and 
create a third entry to the database, based on the product identification information and the consumer information, indicating one or more parameters associated with the particular instance of the product (See “consumer end-users could be provided additional information about the specific benefits of probiotics, prebiotics, enzymes or other supplements for health, as well as any reported adverse reactions or events reported by other consumers for the formulation” in ¶ 0041 and “Consumers could also be encouraged to report complaints, side effects or adverse reactions, or positive responses, by contract with the party controlling the website, for example, entered at the time of initially activating an account on the website. Or, consumers could be provided a reward system (such as a discount on buying future products) for making a report” in ¶ 0062.);
provide to the consumer, in response to receiving from the consumer the consumer information, access to at least a first portion of the database including at least a portion of the verifying information (See “Product purchasers with access to the product information would generally be either product sellers (distributors or retailers) or end-users (consumers). The purchaser would preferably identify which of these categories it is in, as well as its address and contact information. Different educational information, or warnings, or messages, could be provided to the consumer from the website, depending on which category of purchaser accesses the website. For example, consumer end-users could be provided additional information about the specific benefits of probiotics, prebiotics, enzymes or other supplements for health, as well as any reported adverse reactions or events reported by other consumers for the formulation or for other formulations (which consumers would also be queried about and asked to enter)” in ¶ 0041, “The website accessible by the purchaser provides results of quality assurance testing for the probiotic (or prebiotic or enzyme) products’ number of colony forming units (“CFU”)” in ¶ 0045, and “Where the final formulation consists of multiple components, the manufacturer of each component would preferably post its quality analysis on the website accessible by the purchaser” in ¶ 0046.);
provide to at least the first supplier of a plurality of suppliers, in response to the consumer providing the consumer information, access to at least a second portion of the database including at least a portion of the consumer information (See “In another example, in the event of sub-standard products or product contamination, whether accidental or deliberate (like the Tylenol poisonings of 1982) the localization of such product is facilitated by the producer having the consumer contact and address, and the source of the product, and the source location. This information can be used by the producer to identify problems with any particular lots of product, including whether the contamination was introduced after production or shipment. This information could be used to aid in quickly removing contaminated or sub-standard products from the marketplace” in ¶ 0028.).
Porubcan does not expressly teach the database has a blockchain data structure.
However, Liu teaches the database has a blockchain data structure (See “The present invention relates to a supply chain recording method, and more particularly to a supply chain recording method with traceable function by implementing blockchain technique to provide traceability for the supply chain and promote transparency in the supply chain by implementing Application Programming Interface (API), bar codes or QR codes” in ¶ 0001.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Porubcan and Liu to utilize a blockchain structure. The motivation, as shown in Liu, is to provide traceability and promote transparency.
Regarding Claims 3 and 12, Porubcan further teaches detecting that a condition is satisfied based on receipt of the consumer information; and based on detecting that the condition is satisfied, providing an incentive to the consumer (See “A reward system could also be used to encourage consumers and other purchasers to provide their identifying information, and other information along with the product code. The website would monitor and control the rewarding system, and awarding of rewards to consumers. In this way, the producer, through the website, promotes authenticating of all its products in commerce, and helps reduce counterfeiting” in ¶ 0063 and “receiving the scanned code at the website for authentication of the code; and providing information from the website, if the code is authenticated, about testing the formulation for purity and contamination, as well as concentration of active ingredients, manufacturing process, date of manufacture and date of testing; and if code authentication fails, alerting the website to said authentication failure” in claim 1.).
Regarding Claims 4 and 13, Porubcan further teaches the first portion of the database indicates an authenticated history of the particular instance of the product (See “The website accessible by the purchaser provides results of quality assurance testing for the probiotic (or prebiotic or enzyme) products’ number of colony forming units (“CFU”). The quality assurance testing for these and other supplements could also include activity, purity, and possibly other information including testing date, production date and lot number. The lot number is important as the quality assurance testing is done by randomly sampling products from each lot. The number of products so sampled and tested preferably should be noted as part of the testing, along with a statistical analysis of the results” in ¶ 0045 and “method of claim 1 further including providing a purchaser of the formulation additional information from the website, following authentication, including the lot number of the formulation and its date of production” in claim 4.).
Regarding Claims 5 and 14, Porubcan further teaches the product includes a plurality of substances sourced from the plurality of suppliers, and wherein the authenticated history includes data related to two or more substances of the plurality of substances (See “In the case where the final probiotic or supplement formulation consists of multiple components, which are made by different manufacturers, the verification system described herein can be expanded so that the quality analysis and information for all components is available to the purchaser” in ¶ 0055 and “Where the final formulation consists of multiple components, the manufacturer of each component would preferably post its quality analysis on the website accessible by the purchaser. As an example, the manufacturer(s) of probiotic bacteria in the product would analyze (by lot) and post the results of that analysis. The manufacturer of any enzymes or prebiotics or other supplements would also analyze by lot and post those results. The manufacturers could also be obligated by agreement to include all such information and to cooperate in posting of results to the website. The final formulation results would include the lot number of all components in it, so all analyses can be viewed by the purchaser” in ¶ 0056.).
Regarding Claims 6 and 15, Porubcan further teaches the consumer information indicates a health status information resulting from the use of the product by the consumer (See “The end user-consumer would, when accessing the website with product information, preferably also be queried about product complaints, adverse reaction and positive responses, and consumer interest in and reaction to different formulations and products, as well as demographic, general health and education information, and other purchaser and information” in ¶ 0059.).
Regarding Claims 7 and 16, Porubcan further teaches the consumer information further indicates demographic information associated with the consumer (See “The end user-consumer would, when accessing the website with product information, preferably also be queried about product complaints, adverse reaction and positive responses, and consumer interest in and reaction to different formulations and products, as well as demographic, general health and education information, and other purchaser and information” in ¶ 0059.).
Regarding Claims 8 and 17, Porubcan further teaches the product identification information indicates a barcode that identifies the particular instance of the product (See “method of claim 1 wherein the code is a QR code or other two-dimensional bar code imprinted on a label on the formulation packaging” in claim 3.).
Regarding Claim 21, Porubcan further teaches the first substance is an ingestible substance including at least one of: a nutrient, a mineral, a vitamin, an ingredient, a dietary supplement, a food, a pharmaceutical, a nutraceutical, a material, or a chemical (See “Disclosed is encoding of natural supplement formulations (including creatine, amino acids, vitamins, minerals, oils (e.g., Omega-3), coenzymes, antioxidants, herbal extracts, dried herbs, probiotics, prebiotics and enzymes) in order to alert both consumer and producer to counterfeiting and to allow purchasers of authentic product to gain access to quality, purity and activity testing of the product” in the abstract.).
Regarding Claim 22, Porubcan does not expressly teach the first substance includes at least one of: an electronic component or device, a mechanical component or device, or an industrial device.
However, Liu teaches the first substance includes at least one of: an electronic component or device, a mechanical component or device, or an industrial device (See “For example, if the buyer would like to build a chair, the buyer needs some nails, woods and tools from some sellers. The nails, the woods and the tools are assigned with the first digital assets respectively. The sellers transport the nails, the woods and the tools to the buyer and the digital assets are transmitted to the receiver too. The buyer builds the chair by the woods, the nails and the tools, and the first digital assets are combined together to be the second digital asset” in ¶ 0024.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Porubcan and Liu to utilize the system of Porubcan for goods other than what is expressly described. The motivation is to enable additional industries to benefit from the system of Porubcan.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porubcan in view of Liu, and further in view of U.S. 2009/0083334 (“Smith”).

Regarding Claims 2, 11, and 20, Porubcan further teaches the first supplier to determine a quality metric associated with the particular instance of the product, and further comprising: receiving an indication of the quality metric from the first supplier; and creating another entry to the database in response to the indication of the quality metric (See “Where the final formulation consists of multiple components, the manufacturer of each component would preferably post its quality analysis on the website accessible by the purchaser. As an example, the manufacturer(s) of probiotic bacteria in the product would analyze (by lot) and post the results of that analysis. The manufacturer of any enzymes or prebiotics or other supplements would also analyze by lot and post those results. The manufacturers could also be obligated by agreement to include all such information and to cooperate in posting of results to the website. The final formulation results would include the lot number of all components in it, so all analyses can be viewed by the purchaser” in ¶ 0056 and “method of claim 5 wherein the information about the quality testing of the other non-active components in the formulation is provided by the manufacturers of the components” in claim 6.).
Porubcan does not expressly teach providing to the first supplier access to the second portion of the database enable the first supplier to determine a quality metric.
However, Smith teaches providing to the first supplier access to the second portion of the database enable the first supplier to determine a quality metric (See “Prescription drug manufacturers are concerned with adverse events experienced by users of their prescription drugs. An adverse event is an identified, undesirable experience associated with the use of a particular prescription drug in a particular person as reported by an identifiable individual. For example, an adverse event may involve a specific side effect (e.g. nausea, dizziness) experienced by a particular user of the prescription drug. When a prescription drug manufacturer learns of an adverse event, the manufacturer will typically seek information about the particular user, the reporter of the event, the drug associated with the event, and a description of the adverse experience” in ¶ 0003 and “The present invention provides a system and method for managing and analyzing occurrence of certain adverse events associated with the marketing and distribution of a prescription drug having an associated abuse liability potential (e.g., abuse and diversion). In accordance with one aspect of the present invention, data is received concerning an occurrence of specific types of adverse events such as abuse and diversion associated with a distribution of a prescription drug having an associated abuse liability potential. The received data is selectively logged as an event if the data satisfies predetermined set of criteria (including one predetermined criterion). Such criteria can be used to filter the received data based on, for example, the type of drug or event involved. If the received data qualify as an event, the event is logged into the system, and a score is computed (based on the nature of the received data) and assigned to it” in ¶ 0004.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Porubcan and Smith to utilize the customer feedback to affect the score/metric. The motivation is to allow for an updated score/metric based on a feedback loop. This provides for a dynamic rather than static score/metric.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688